Citation Nr: 9934064	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-11 968	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manchester, New Hampshire




THE ISSUE

Entitlement to service connection for claimed diabetes 
mellitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans









ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1988, and had 10 years, 3 months and 20 days of 
prior active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision by the RO.  



REMAND

The Board notes that the veteran has asserted that his 
diabetes mellitus is the result of weight-loss treatment to 
which he was subjected during his extensive period of active 
service.  His lay assertions alone cannot constitute 
competent evidence to well ground the claim of service 
connection, but it triggers VA's duty to notify the veteran 
of the type of evidence necessary to complete his 
application.  38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

In this regard, the Board also finds that the veteran should 
be asked to provide information regarding all medical 
treatment he has received for his claimed diabetes mellitus.  
These records and any other document to support his 
assertions regarding ongoing the onset of the claimed 
diabetes mellitus should be obtained for review.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to obtain 
information regarding all medical 
treatment he has received for diabetes 
mellitus.  The veteran also should be 
instructed to submit all medical evidence 
which tends to support his assertions 
that he has diabetes mellitus due to 
disease or injury which was incurred in 
or aggravated by service.  Based on his 
response, the RO should undertake to 
obtain copies of all records from any 
identified treatment source.  Any VA 
treatment records should be procured in 
this regard and associated with the 
claims folder.  

2.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claims.  All indicated action 
should be taken in this regard.  If the 
benefit sought on appeal remains denied 
in this regard, then the veteran and his 
representative should be provided with a 
supplement statement of the case and 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action on 
the veteran's part is required until further notice by the 
RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












